*73OPINION
By THE COURT.
This is a law appeal from the judgment of the Common Pleas Court construing §§644 and 644-3 GC and also holding that the same is not in violation of Article I, Section 2 of the Constitution of Ohio, and of the Fourteenth Amendment to the Constitution of the United States.
We have examined the well-considered opinion of Judge Reynolds and are in accord with the logic and legal conclusions contained therein.
Finding no error in the record, the judgment will be affirmed.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.